Name: Council Decision 2012/391/CFSP of 16Ã July 2012 amending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  budget
 Date Published: 2012-07-17

 17.7.2012 EN Official Journal of the European Union L 187/47 COUNCIL DECISION 2012/391/CFSP of 16 July 2012 amending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 May 2010, the Council adopted Decision 2010/279/CFSP (1) extending EUPOL AFGHANISTAN until 31 May 2013. (2) The current financial reference amount covers the period until 31 July 2012. (3) Decision 2010/279/CFSP should therefore be amended to include a financial reference amount for the period from 1 August 2012 to 31 May 2013, HAS ADOPTED THIS DECISION: Article 1 Article 13 of Decision 2010/279/CFSP is replaced by the following: "Article 13 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN until 31 July 2011 shall be EUR 54 600 000. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 August 2011 to 31 July 2012 shall be EUR 60 500 000. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 August 2012 to 31 May 2013 shall be EUR 56 870 000. 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the European Union. 3. The Head of Mission shall report fully to, and be supervised by, the Commission on the activities undertaken in the framework of his contract. 4. Nationals of third States shall be allowed to tender for contracts. Subject to the Commission's approval, the Head of Mission may conclude technical arrangements with Regional Command/PRT lead nations and international actors deployed in Afghanistan regarding the provision of equipment, services and premises to the Mission, in particular where security conditions so require. 5. The financial arrangements shall respect the operational requirements of EUPOL AFGHANISTAN, including compatibility of equipment and interoperability of its teams, and shall take into consideration the deployment of staff in Regional Commands and PRTs.". Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 July 2012. For the Council The President S. ALETRARIS (1) OJ L 123, 19.5.2010, p. 4.